Exhibit 10.16

 

TRANSMONTAIGNE SERVICES INC.

LONG-TERM INCENTIVE PLAN

 

NON-EMPLOYEE DIRECTOR AWARD AGREEMENT

This Award Agreement (“Agreement”) is made and entered into between
TransMontaigne Services Inc. (the “Company”) and ________________ (the
“Grantee”), a Non-Employee Director of the General Partner, regarding an award
(“Award”) of _____ Interests (as defined in Section 3 below) granted to the
Grantee on ________, ____ (the “Grant Date”) pursuant to the TransMontaigne
Services Inc. Long-Term Incentive Plan (the “Plan”), such number of Interests
being subject to adjustment as provided in the Plan, and further subject to the
following terms and conditions:

1. Relationship to Plan.  This Award is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, which have been adopted by the Committee thereunder and are in effect on
the date hereof.  Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. 

2. Vesting Schedule.

(a) This Award shall vest in installments in accordance with the following
schedule:

Date

Vested Increment

Total Vested Percentage

_________

25%

25%

_________

25%

50%

_________

25%

75%

_________

25%

100%

 

The number of Interests that vest as of each date described above will be
rounded down to the nearest whole Interest, with any remaining Interests to vest
with the final installment.  The Grantee must continuously serve as a
Non-Employee Director, Employee or Consultant from the Grant Date through the
applicable vesting date in order for the Award to become vested with respect to
additional Interests on such date.  All Interests vesting in accordance with
this Section 2 shall have a value equal to the Fair Market Value as established
under the Plan.

(b) All Interests subject to this Award shall vest upon the occurrence of a
Change in Control, irrespective of the limitations set forth in subparagraph
(a) above, provided that the Grantee has been continuously serving as a
Non-Employee Director, Employee or Consultant from the Grant Date through the
date of the “Change in Control” (as hereinafter defined).



1

 

--------------------------------------------------------------------------------

 

(c) “Change in Control” shall be deemed to have occurred upon the occurrence of
one or more of the following events:  (i) any sale, lease, exchange or other
transfer (in one or a series of related transactions) of all or substantially
all of the assets of the Partnership or the General Partner (other than an
assignment, transfer, sale or distribution of the Incentive Distribution Rights
pursuant to and as defined in the First Amended and Restated Agreement of
Limited Partnership, as amended, of the Partnership) to any “person” or “group”
(within the meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended), including, without limitation, NGL Energy Partners LP
and its Affiliates, (ii) any merger, reorganization, consolidation or other
transaction pursuant to which more than 40% of the combined voting power of the
equity interests in the General Partner ceases to be beneficially owned by NGL
Energy Partners LP or its Affiliates, (iii) the General Partner ceases to be an
Affiliate of NGL Energy Partners LP, (iv) the Partnership is the non-surviving
entity in a merger, consolidation or reorganization transaction, or (v) the
consummation of any transaction or transactions (including, without limitation,
a privately negotiated purchase, open market purchase, tender offer, merger,
consolidation or reorganization) the result of which is that any “person” or
“group” (as those terms are defined herein above) becomes the legal or
beneficial owner, directly or indirectly, of more than 80% of the issued and
outstanding common equity of the Partnership, whether that common equity is
represented by limited partnership Units or any other security. 

3. Description of Interests.  As used in this Agreement, “Interests” means
either a Phantom Unit or a Restricted Unit, as such terms are defined in the
Plan.  Interests under this Agreement will initially be in the form of Phantom
Units.  With respect to Interests in the form of Phantom Units that have not
vested pursuant to the schedule in Section 2(a), the Committee, in its sole
discretion and to the extent it deems appropriate, may convert such Phantom
Units to Restricted Units in accordance with Section 6, and such Interests so
converted shall continue to be subject to the vesting schedule in Section 2(a).

4. Forfeiture of Award.  If the Grantee’s service terminates by reason of death
or disability (within the meaning of Section 22(e)(3) of the Code), a pro rata
portion of the Interests granted pursuant to this Award shall be vested based on
the ratio between (1) the number of full months of service completed from the
Grant Date to the termination date and (2) the total number of full months of
service required for all of the Interests to become vested.  After giving effect
to the preceding sentence, all unvested Interests shall be immediately forfeited
as of the date of the Grantee’s termination of service for any reason.

5. Book Entry of Phantom Units.  During the period of time between the Grant
Date and the earlier of the date Interests in the form of Phantom Units vest,
are forfeited or are converted to Restricted Units, the Interests will be
evidenced by a book entry account in the Company’s records.  Upon vesting of
Phantom Units, the Grantee shall be entitled to payment for such Phantom Units
in the form of cash or Units (as defined in the Plan), as determined by the
Committee in its sole discretion.



-2-

--------------------------------------------------------------------------------

 

6. Escrow of Restricted Units.  Interests in the form of Restricted Units
subject to this Award shall be issued to and registered in Grantee’s name as
soon as practicable following the conversion of such Interests from Phantom
Units to Restricted Units.  Until the earlier of the date the Restricted Units
vest or are forfeited (the “Restriction Period”), the Restricted Units may be
retained by the transfer agent or certificates may be held in escrow by the
Company, together with a unit power endorsed by the Grantee in blank if so
required by the Company.  Any certificate issued and held by the Company shall
bear a legend as provided by the Company, conspicuously referring to the terms,
conditions and restrictions described in this Agreement.  Upon termination of
the Restriction Period, the Company shall release the restrictions on any vested
Units and a certificate representing such vested Units shall be delivered to the
Grantee as promptly as is reasonably practicable following such termination or,
at the Company's option, shall be delivered in street name to a brokerage
account established by the Grantee.

7. No Code Section 83(b) Election.  The Grantee shall not make an election,
under Section 83(b) of the Code, to include an amount in income in respect of
the Award of Interests.

8. Distributions and Voting Rights.  The Grantee is entitled to Distribution
Equivalents with respect to Phantom Units, which shall be paid to the Grantee in
cash at the time distributions are made with respect to Units.  The Grantee
shall have no voting rights with respect to Phantom Units.  The Grantee is
entitled to receive all cash distributions made with respect to Restricted Units
registered in Grantee’s name and is entitled to vote such Restricted Units,
unless and until the Restricted Units are forfeited.

9. Acceptance of Grant.  The Grantee must accept the terms of this Agreement by
signing and returning a fully executed original of this Agreement to the Company
in accordance with Section 10 below no later than forty-five (45) days from the
Grant Date (the “Acceptance Period”).  In the event the last day of the
Acceptance Period should fall on a Saturday, Sunday or Federal holiday, the last
day of the Acceptance Period shall be deemed to be the next following business
day.

In the event a fully-executed original of this Agreement is not received by the
Company prior to the expiration of the Acceptance Period, the Grantee shall be
deemed to have rejected the grant of Interests referenced herein and such grant
shall be deemed cancelled and null and void ab initio.

10. Notices.  Any notices provided for in this Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given upon receipt
in the case of personal delivery or, in the case of notices delivered by
certified or registered mail, upon the second day after deposit in the United
States mails, postage prepaid and properly addressed as set forth below:

(a) If to the Company, to TransMontaigne Services Inc., Attention:  General
Counsel, 1670 Broadway, Suite 3100, Denver, Colorado 80202, or at such other
address as may be furnished in writing to the Grantee; or



-3-

--------------------------------------------------------------------------------

 

(b) If to the Grantee, to the Grantee’s home address as listed in the records of
the Company.

Any party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including expedited courier, messenger service, telecopy, ordinary
mail or electronic mail), but no such notice, request, demand, claim or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient.

11. Assignment of Award.  Except as otherwise permitted by the Committee, the
Grantee’s rights under this Agreement and the Plan are personal; no assignment
or transfer of the Grantee’s rights under and interest in this Award may be made
by the Grantee other than by will, by beneficiary designation, by the laws of
descent and distribution or by a qualified domestic relations order.

12. Unit Certificates.  Certificates representing the Restricted Units issued
pursuant to the Award will bear all legends required by law and necessary or
advisable to effectuate the provisions of the Plan and this Award.  The Company
may place a “stop transfer” order against Restricted Units issued pursuant to
this Award until all restrictions and conditions set forth in the Plan or this
Agreement and in the legends referred to in this Section 12 have been complied
with.

13. Withholding.  No cash or certificates representing Units hereunder shall be
delivered to or in respect of a Grantee unless the amount of all federal, state
and other governmental withholding tax requirements imposed upon the Company
with respect to the payment of such cash or issuance of such Units has been
remitted to the Company or unless provisions to pay such withholding
requirements have been made to the satisfaction of the Committee.  The Committee
may make such provisions as it may deem appropriate for the withholding of any
taxes which it determines is required in connection with this Award.  Whether or
not withholding tax requirements are imposed upon the Company, the Grantee may
pay all or any portion of the taxes required to be paid by the Grantee in
connection with the vesting of all or any portion of this Award by delivering
cash, or, with the Committee’s approval, by electing to have the Company
withhold Units, or by delivering previously owned Units, having a Fair Market
Value equal to the amount required to be withheld or paid.  The Grantee may only
request the withholding of Units having a Fair Market Value equal to the
statutory minimum withholding amount applicable to employees.  The Grantee must
make the foregoing election on or before the date that the amount of tax to be
withheld is determined.

14. No Guarantee of Continued Service.  No provision of this Agreement shall
confer any right upon the Grantee to continue serving as a Non-Employee
Director.

15. Governing Law.  This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Colorado without giving effect to
any choice or conflict of law provision or rule (whether of such state or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than such state.



-4-

--------------------------------------------------------------------------------

 

16. Amendment.  This Agreement cannot be modified, altered or amended, except by
an agreement, in writing, signed by both the Company and the Grantee.

 

-5-

--------------------------------------------------------------------------------

 

TRANSMONTAIGNE SERVICES INC.

 

Date:  __________By: 
Name: 
Title:   

 

The undersigned acknowledges that this Award was approved by the Compensation
Committee of the Board of Directors of TransMontaigne GP L.L.C. as contemplated
in Section 8 of the Plan:

TRANSMONTAIGNE GP L.L.C.

 

Date:  __________By: 
Name: 
Title:   

 

 

The Grantee hereby accepts the foregoing Agreement, subject to the terms and
provisions of the Plan and administrative interpretations thereof referred to
above.

GRANTEE:

 

Date: 

[_________________________]



-6-

--------------------------------------------------------------------------------